Name: Regulation (EU) NoÃ 693/2011 of the European Parliament and of the Council of 6Ã July 2011 amending Council Regulation (EC) NoÃ 861/2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  information technology and data processing
 Date Published: nan

 22.7.2011 EN Official Journal of the European Union L 192/33 REGULATION (EU) No 693/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 July 2011 amending Council Regulation (EC) No 861/2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 861/2006 (3) provides for financing in the following areas: international relations, governance, data collection and scientific advice and control and enforcement of the common fisheries policy (CFP). (2) In each field of action, Regulation (EC) No 861/2006 is supplemented by other related regulations or decisions. Several elements of that related legislation have evolved since the adoption of that Regulation, which should now be amended in order to ensure coherence between all the elements of the legislative framework. (3) Experience has also demonstrated the need to amend Regulation (EC) No 861/2006 by slightly adapting some of its provisions to better fit the current situation. (4) It is also necessary to clarify, where appropriate, the scope of the measures financed and to improve the drafting of some articles. (5) Partnerships in the international field may be concluded at bilateral, regional or multilateral level. (6) The fact that Regional Advisory Councils have been granted the status of bodies pursuing an aim of general European interest in Council Decision 2007/409/EC of 11 June 2007 amending Decision 2004/585/EC establishing Regional Advisory Councils under the Common Fisheries Policy (4) should be reflected in this Regulation. (7) In respect of the preparatory meetings of the Advisory Committee on Fisheries and Aquaculture (ACFA), the possibility should exist to grant financial support to representatives other than those from the European Trade Organisations and to allow for the financing of the costs of translation, interpretation and room hire. The list of consultative bodies for the meetings of which the ACFA plenary designates a representative should be updated. (8) Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (5) has enlarged the scope of data collection in order to cover the collection, the management and the use of data and that should be explicitly acknowledged in this Regulation. (9) Commission Decision 2008/949/EC of 6 November 2008 adopting a multiannual Community programme pursuant to Council Regulation (EC) No 199/2008 (6) provides that the data to be collected are to comprise socioeconomic variables. (10) Eligible measures for Union financial support in the field of data collection and scientific advice are set out in Regulation (EC) No 199/2008, and Regulation (EC) No 861/2006 should be aligned with those provisions. (11) The programming measures in the field of data collection and scientific advice are set out in Regulation (EC) No 199/2008 and Commission Regulation (EC) No 665/2008 of 14 July 2008 laying down detailed rules for the application of Council Regulation (EC) No 199/2008 (7). (12) A number of the provisions of Council Decision 2000/439/EC of 29 June 2000 on a financial contribution from the Community towards the expenditure incurred by Member States in collecting data, and for financing studies and pilot projects for carrying out the common fisheries policy (8) were not included in Regulation (EC) No 861/2006, nor were they converted into implementing rules. This created a legal void for the years 2007 and 2008 during which period the Commission continued to apply the rules previously in force, as laid down in Decision 2000/439/EC. In the interests of legal certainty, it should be provided retroactively that those rules remained applicable during that period. (13) Expenditure in the area of scientific advice should include expenditure for partnership contracts with international bodies in charge of stock assessment. (14) The indications concerning eligible expenditure in the field of control should be presented in a clearer and more detailed way, and a link should be made with Council Regulations (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (9) and (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (10). (15) Participants in training programmes in the area of control and enforcement of the CFP rules, although representing a Member State authority, are not necessarily civil servants. Therefore, expenditure incurred for the training of other personnel should also be eligible for financial measures. (16) The Joint Research Centre not only analyses the implementation of control activities, but also gives advice and is involved in developing new technologies. (17) The programming rules for the control of expenditure need to be adapted in order to improve sound financial management, notably by bringing closer the date for the submission of the applications for Union financial support and by further specifying the information to be communicated on the projects and the format in which it should be provided. (18) The title and the enacting terms of Regulation (EC) No 861/2006 should be changed to take account of the entry into force, on 1 December 2009, of the Treaty of Lisbon. (19) In order to ensure uniform conditions for the implementation of the measures in the area of control and enforcement, and more particularly as regards expenditure incurred by Member States in implementing the monitoring and control systems applicable to the CFP, as well as measures in the area of basic data collection, management and use, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control, by Member States, of the Commissions exercise of implementing powers (11). (20) Regulation (EC) No 861/2006 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 861/2006 is hereby amended as follows: (1) the title shall be replaced by the following: (2) in the enacting terms, with the exception of references to the Community Fisheries Control Agency in Article 4(c), the word Community and the word Communities shall be replaced by the word Union. The words Community waters shall be replaced by the words EU waters. Any necessary grammatical adjustments shall be made; (3) in Article 2, point (b) is replaced by the following: (b) conservation measures, collection and management of data and use of data to generate scientific advice for the CFP;; (4) in Article 3, point (b) is replaced by the following: (b) improving the collection, the management and the use of data necessary for the CFP;; (5) Article 5 is replaced by the following: Article 5 Specific objectives in the area of data collection, management and use and scientific advice Union financial measures referred to in Articles 9, 10 and 11 shall contribute to the objective of improving data collection, management and use and scientific advice on the state of the resources, on the level of fishing, on the impact that fisheries have on the resources and the marine ecosystem, on the economic aspects of fisheries and aquaculture and on the performance of the fishing industry, within and outside EU waters, by providing financial support to the Member States to establish multiannual aggregated and science based datasets which incorporate biological, technical, environmental and socioeconomic information.; (6) Article 7, paragraph 1, point (c) is replaced by the following: (c) developing, through partnership at a bilateral, regional or multilateral level, the fisheries resource management and control capacities of third countries, in order to ensure sustainable fishing and to promote the economic development of the fisheries sector in those countries by improving the scientific and technical evaluation of the fisheries concerned, the monitoring and control of fishing activities, the health conditions and the business environment in the sector;; (7) Article 8 is replaced by the following: Article 8 Measures in the area of control and enforcement 1. In the area of control and enforcement of CFP rules, the following expenditure shall be eligible for Union financial measures: (a) expenditure incurred by Member States in implementing the monitoring and control systems applicable to the CFP for: (i) investments, relating to control activities carried out by the competent national authorities, by administrative bodies or by the private sector, in:  the purchase and/or development of technology, including hardware and software, vessel detection systems (VDS) and IT networks enabling the gathering, administration, validation, analysis and exchange of, and the development of sampling methods for, data related to fisheries, including the development of websites related to control,  the purchase and/or development of the components necessary to ensure the transmission to the relevant Member State and Union authorities of data from actors involved in fishing and the marketing of fisheries products, including the necessary components for electronic recording and reporting systems (ERS), vessel monitoring systems (VMS) and automatic identification systems (AIS),  the implementation of programmes for the exchange and analysis of data between Member States,  the purchase and modernisation of control means; (ii) programmes for the training and exchange, including between Member States, of personnel responsible for monitoring, control and surveillance of fisheries activities; (iii) the implementation of pilot projects related to fisheries control; (iv) cost/benefit analysis as well as assessment of audits performed and expenditure incurred by competent authorities in carrying out monitoring, control and surveillance; (v) initiatives, including seminars and media tools, aimed at raising awareness, both among fishermen and other players such as inspectors, public prosecutors and judges, and among the general public, of the need to fight illegal, unreported and unregulated fishing and on the implementation of the CFP rules; (b) expenditure relating to administrative arrangements with the Joint Research Centre or any other Union consultative body for the purpose of assessing and developing new control technologies; (c) all operational expenditure related to inspection, by Commission inspectors, of the implementation of the CFP by the Member States, and in particular inspection missions, safety equipment and training of inspectors, meetings and the charter or purchase by the Commission of inspection means; (d) the contribution to the budget of the CFCA in order to cover staff, administrative and operating expenditure relating to the annual work plan of the CFCA. 2. The Commission may adopt detailed rules for the application of point (a) of paragraph 1 by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 30(2).; (8) Article 9 is replaced by the following: Article 9 Measures in the area of basic data collection, management and use 1. In the area of basic data collection, management and use, the following expenditure shall be eligible for Union financial support in the framework of multiannual national programmes referred to in Article 4 of Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (12): (a) expenditure incurred for the collection of biological, technical, environmental and socioeconomic data in relation to commercial and recreational fisheries, including sampling, at-sea-monitoring and research surveys, and the collection of environmental and socioeconomic data on the aquaculture and processing industry, as laid down in the multiannual Union programme referred to in Article 3 of Regulation (EC) No 199/2008; (b) expenditure incurred for measures related to the management, development, enhancement and exploitation of data referred to in point (a); (c) expenditure incurred for measures related to the use of the data referred to in point (a), such as estimates of biological parameters and the production of data sets for scientific analysis and advice; (d) expenditure incurred in connection with participation in regional coordination meetings referred to in Article 5(1) of Regulation (EC) No 199/2008, in the relevant scientific meetings of regional fisheries management organisations of which the Union is a contracting party or observer and in the meetings of international bodies in charge of providing scientific advice. 2. The Commission may adopt detailed rules for the application of paragraph 1 by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 30(2). (9) Article 10 is amended as follows: (a) the heading is replaced by the following: Measures in the area of additional data collection, management and use; (b) in the introduction to paragraph 1, the second sentence is replaced by the following: The activities which may be eligible for Union financial support shall include:; (c) in paragraph 1, point (a) is replaced by the following: (a) methodological studies and projects aimed at optimising and standardising methods of collecting data required for giving scientific advice;; (10) in Article 11, point (a) is replaced by the following: (a) expenditure for partnership contracts with national research institutions, or with international bodies in charge of stock assessments, for the provision of scientific advice and data;; (11) Article 12 is amended as follows: (a) points (a), (b) and (c) are replaced by the following: (a) the travelling and accommodation costs of the members of representative organisations in the ACFA in connection with preparatory meetings in advance of ACFA meetings, and the costs of translation, interpretation and room hire incurred for those preparatory meetings; (b) the cost of the participation of the representatives designated by the ACFA to represent it at meetings of the RACs, the International Council for the Exploration of the Sea (ICES) and the STECF; (c) the operating costs of the RACs as provided for in Decision 2004/585/EC;; (b) in point (d), point (ii) is replaced by the following: (ii) providing very wide access to data and explanatory material concerning, in particular, Commission proposals, through developing the Internet websites of the appropriate Commission departments and producing a regular publication, as well as organising information and training seminars for opinion formers.; (12) in Article 13(1), point (e) is replaced by the following: (e) voluntary financial contributions to work or programmes carried out by international organisations which are of special interest to the Union;; (13) Article 16 is amended as follows: (a) the heading is replaced by the following: Rates of co-financing in the area of basic data collection, management and use; (b) the words Article 23(1) are replaced by the words Article 4 of Regulation (EC) No 199/2008; (14) the heading of Article 17 is replaced by the following: Rates of co-financing in the area of additional data collection, management and use; (15) in Article 18, paragraphs 2 and 3 are replaced by the following: 2. Drawing rights shall be allocated under a financing agreement with the Commission to each representative organisation which is a member of the ACFA plenary in proportion to entitlements within the plenary committee of the ACFA and depending on the financial resources available. 3. Those drawing rights and the average cost of a journey by a member of a representative organisation shall determine the number of journeys for which each organisation may be financially responsible, undertaken for the purpose of preparatory meetings. Within the overall limit of the drawing right, 20 % of the actual eligible expenditure shall be retained as a lump sum by each representative organisation in order to cover those of its organisational and administrative costs which are strictly linked with the organisation of the preparatory meetings.; (16) Article 20 is amended as follows: (a) paragraphs 1 and 2 are replaced by the following: 1. Applications by Member States for Union financial support shall be submitted to the Commission by 15 November of the year preceding the year of implementation concerned. Such applications shall be accompanied by an annual fisheries control programme containing the following information: (a) the objectives of the annual fisheries control programme; (b) the planned human resources available; (c) the planned financial resources available; (d) the planned number of vessels and aircraft available; (e) a list of projects for which a financial contribution is sought; (f) the overall expenditure planned for carrying out the projects; (g) a schedule for completion in respect of each project listed in the annual fisheries control programme; (h) a list of indicators to be used to assess the efficacy of the annual fisheries control programme. 2. For each project, the annual fisheries control programme shall specify the measure referred to in Article 8(a) to which it relates, the aim of the project and a detailed description thereof, including the following particulars: the owner, the location, the estimated cost, the timetable for completion of the project and the public procurement procedure to be followed. When a project is conducted jointly by more than one Member State, the annual fisheries control programme shall also include a list of the Member States conducting the project, the estimated total costs for the project as well as the estimated costs per Member State.; (b) in paragraph 3, point (b) is replaced by the following: (b) how many hours or days over the course of a year they are likely to be used for fishery control purposes and which system is in place in the Member State, in order to make it possible for the Commission or the Court of Auditors to check their effective use for control purposes;; (c) the following paragraph is added: 4. Member States shall provide the information requested in paragraphs 1, 2 and 3 by submitting, both electronically and as a hardcopy, the electronic form communicated to them by the Commission.; (17) the heading of Section 2 of Chapter V is replaced by the following: Procedures in the area of data collection, management and use; (18) Article 22 is replaced by the following: Article 22 Introductory provision The Union financial contribution to the expenditure incurred by the Member States for the collection, management and use of the basic data referred to in Article 9 shall be provided in accordance with the procedures set out in this Section.; (19) Article 23 is deleted; (20) Article 24 is amended as follows: (a) the heading is replaced by the following: Commission financing decision; (b) paragraph 1 is replaced by the following: 1. On the basis of the multiannual programmes submitted by the Member States in accordance with Article 4(4) of Regulation (EC) No 199/2008 and approved by the Commission in accordance with Article 6(3) of that Regulation, decisions on the Union financial contribution to the national programmes shall be taken each year, in accordance with the examination procedure referred to in Article 30(2).; (c) paragraph 2 is deleted; (21) Article 30 is replaced by the following: Article 30 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Article 30(1) of Regulation (EC) No 2371/2002. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (13). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. (22) Article 31 is deleted; (23) Article 32 is replaced by the following: Article 32 Repeal of obsolete acts Regulation (EC) No 657/2000 and Decisions 2000/439/EC and 2004/465/EC are hereby repealed with effect from 1 January 2007. Nevertheless, the rules set out in the second indent of Article 3 and in Articles 4 and 6 of Decision 2000/439/EC and the Annex thereto, as applicable on 31 December 2006, shall apply by analogy to the national programmes for the collection, management and use of data for the years 2007 and 2008.. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Point 23 of Article 1 shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 6 July 2011. For the European Parliament The President J. BUZEK For the Council The President M. DOWGIELEWICZ (1) OJ C 44, 11.2.2011, p. 171. (2) Position of the European Parliament of 6 April 2011 (not yet published in the Official Journal) and decision of the Council of 21 June 2011. (3) OJ L 160, 14.6.2006, p. 1. (4) OJ L 155, 15.6.2007, p. 68. (5) OJ L 60, 5.3.2008, p. 1. (6) OJ L 346, 23.12.2008, p. 37. (7) OJ L 186, 15.7.2008, p. 3. (8) OJ L 176, 15.7.2000, p. 42. (9) OJ L 343, 22.12.2009, p. 1. (10) OJ L 286, 29.10.2008, p. 1. (11) OJ L 55, 28.2.2011, p. 13. (12) OJ L 60, 5.3.2008, p. 1.; (13) OJ L 55, 28.2.2011, p. 13.;